DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 14 July 2022 incorrectly identified the application associated with NPL references 1, 2, and 4. The information disclosure statement has been corrected to reflect the proper application number as found on the recited documents.

Terminal Disclaimer
The terminal disclaimer filed on 14 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application 17157714, US Patent 10,908,123, and US Patent 10,908,124 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record fails to teach and/or suggest pre-amplifier comprising, in combination with the other recited elements, a demodulator to: combine a chirp signal with an acoustic emission signal to generate a sideband acoustic emission signal; sample spectral data of the sideband acoustic emission signal at an intermediate center frequency in an intermediate frequency bandwidth; and generate demodulated acoustic emission data based on mapping the sampled spectral data to a measurement center frequency, the measurement center frequency different from the intermediate center frequency.
With regards to claim 9, the prior art of record fails to teach and/or suggest a non-transitory computer readable storage medium comprising instructions that, when executed, cause a pre-amplifier to at least: combine a chirp signal with an acoustic emission signal to generate a sideband acoustic emission signal; sample spectral data of the sideband acoustic emission signal at an intermediate center frequency in an intermediate frequency bandwidth; generate demodulated acoustic emission data based on mapping the sampled spectral data to a measurement center frequency, the measurement center frequency different from the intermediate center frequency; and transmit the demodulated acoustic emission data to a computing device.
With regards to claim 17, the prior art of record fails to teach and/or suggest a method comprising, in combination with the other recited steps, combining a chirp signal with an acoustic emission signal with a pre-amplifier to generate a sideband acoustic emission signal; sampling spectral data of the sideband acoustic emission signal at an intermediate center frequency in an intermediate frequency bandwidth; generating demodulated acoustic emission data based on mapping the sampled spectral data to a measurement center frequency, the measurement center frequency different from the intermediate center frequency.
The closest art is that of McGoogan (US 2016/0047717 A1) which discloses a condition monitoring system which utilizes an acoustic emission sensor to monitor the system and which  includes a preamplifier to condition the acoustic emission signals, a demodulator to generate a demodulated acoustic emission data based on the acoustic emission signal, and a transmitter to transmit the demodulated acoustic emission data to a data acquisition (computer) system. However, McGoogan and the recited prior art fails to teach and/or suggest sampling the spectral data of the sideband acoustic emission signal at an intermediate frequency bandwidth and generating demodulated acoustic emission data based on a mapping of the sampled spectral data to the measurement center frequency, the measurement center frequency being different from the intermediate center frequency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855